Citation Nr: 0121560	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected paroxysmal 
supraventricular tachycardia.

2.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal supraventricular tachycardia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
October 1955 and from March 1959 to April 1962.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  In October 1995 and October 
1996 decisions, the Board remanded this case for additional 
development.  The case has been returned to the Board and is 
ready for appellate review.  


FINDINGS OF FACT

1.  Coronary artery disease is not causally related to or 
worsened by the appellant's service-connected paroxysmal 
supraventricular tachycardia.  

2.  Attacks of paroxysmal supraventricular tachycardia are 
not severe, and since January 12, 1998, there is no 
electrocardiogram (ECG) or Holter monitor documentation of 
more than four episodes per year.


CONCLUSIONS OF LAW

1.  The appellant's coronary artery disease is not 
proximately due to or the result of his service-connected 
paroxysmal supraventricular tachycardia.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 1991 & Supp. 2001). 

2.  The criteria for a schedular rating in excess of 10 
percent for paroxysmal supraventricular tachycardia are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A Hospital Summary from the VA Medical Center (VAMC) in 
Poplar Bluff, Missouri, shows that the appellant was 
hospitalized for approximately two weeks in March 1982.  Upon 
admission, it was noted that he had a rapid heart rate and 
chest pain.  The appellant gave a history of tachycardia and 
mild angina since age 25, which had not been treated.  Upon 
discharge, he was diagnosed with the following: (1) 
paroxysmal supraventricular tachycardia, (2) angina pectoris, 
and (3) obesity.  

In a November 1991 decision from the Social Security 
Administration (SSA), the SSA determined that the appellant 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant had been diagnosed with 
angina, ischemia, and residuals from angioplasty. 

In December 1991, the RO received outpatient and inpatient 
treatment records from the Poplar Bluff, Columbia, Missouri, 
and St. Louis, Missouri VAMC's, from May 1975 to October 
1991.  The records include an Operation Report which shows 
that in April 1982, the appellant underwent a left heart 
catheterization, left ventriculography, and selective 
coronary arteriography.  At that time, the appellant gave a 
history of recurrent episodes of supraventricular tachycardia 
since age 15.  According to the appellant, over the past five 
to six years, he had noted the occurrence of precardial chest 
discomfort occurring during and sometimes after those 
episodes.  He indicated that over the last two to three 
months, he had been hospitalized on two occasions with chest 
pain being preceded by a prolonged bout of supraventricular 
tachycardia lasting several hours.  Following surgery, he was 
diagnosed with the following: (1) normal left ventriculogram, 
and (2) adequate coronary circulation.  

The VAMC records include a Hospital Summary which shows that 
the appellant was hospitalized for approximately two weeks in 
May 1982.  Upon admission, he complained of having 
experienced intermittent episodes of "rapid heart rate," 
with accompanying substernal pressure-like discomfort, mild 
shortness of breath, and diaphoresis since age 15, usually 
precipitated by activity and relieved spontaneously within 20 
to 30 minutes.  However, the appellant noted that recently, 
the episodes of palpitations had increased in frequency to as 
many as 12 in one day, along with increasing severity of his 
chest pain.  He indicated that he had been diagnosed with 
supraventricular tachycardia rhythm.  Upon his discharge, he 
was diagnosed with symptomatic paroxysmal supraventricular 
tachycardia and angina pectoris.  

The VAMC records also include a Discharge Summary which shows 
that the appellant was hospitalized from July to August 1990.  
Upon admission, he stated that he had had problems with rapid 
heart beats off and on for many years.  The appellant 
indicated that recently, he had developed chest pain and 
cardiac arrhythmia and had to be defibrillated.  It was noted 
that the appellant had recently undergone cardiac 
catheterization and was subsequently diagnosed with two 
vessel coronary artery disease, with a 60 to 70 percent 
blockage of one vessel and a 50 to 60 percent blockage in 
another vessel.  During the appellant's hospitalization, he 
underwent an ECG which was interpreted as showing normal 
sinus rhythm, with non-specific T wave changes.  In addition, 
Holter monitor evaluation showed significant ischemia with 
exertion and the appellant reported chest pains during those 
times and had to take Nitroglycerin tablets.  Upon discharge, 
he was diagnosed with coronary artery disease, with unstable 
angina.

According to the VAMC records, the appellant was hospitalized 
for three days in August 1990 after complaining of chest 
pain.  During the appellant's hospitalization, he underwent 
percutaneous transluminal coronary angioplasty (PTCA), with 
left anterior descending artery and with the stenosis reduced 
from 60 percent to 30 percent residual.  Following the PTCA, 
the appellant experienced no complaints and had no recurrence 
of his chest pain.  He also had no recurrence of his 
paroxysmal supraventricular tachycardia.  Upon his discharge, 
he was diagnosed with the following: (1) atherosclerotic 
coronary artery disease, status post cardiac catheterization 
and percutaneous transluminal coronary angioplasty, and (2) 
supraventricular tachycardia.  According to the records, in 
April 1991, the appellant underwent a treadmill test.  At 
that time, he exercised for four minutes and one second on 
full Bruce Protocol to a maximum heart rate of 115.  He 
experienced no chest pain during the exercise.  The test was 
discontinued because of fatigue.  The appellant's ECG failed 
to reveal any dysrhythmia's or suspicious ST changes.  The 
appellant's base line cardiogram revealed some nonspecific ST 
and T wave changes, possibly secondary to Lanoxin use.  The 
impression was of nondiagnostic graded exercise treadmill 
test with no evidence of exercise induced ischemia at fairly 
low levels of exercise.  

In February 1992, the appellant underwent a VA examination.  
At that time, he stated that he had a history of a rapid 
heartbeat for the past 25 years.  The appellant indicated 
that he had taken Nitroglycerin for chest pain and had been 
hospitalized numerous times.  He noted that at present, he 
experienced dull aches in his anterior chest.  According to 
the appellant, sometimes the pain was sharp and would go down 
either upper extremity and would occur under the right or 
left rib cage.  The appellant reported that he would 
experience the pain four to five times a week and that it 
would usually last for minutes and was relieved by rest or 
Nitroglycerin.  Upon physical examination, the appellant's 
heart had a normal sinus rate and rhythm with no murmur, rub, 
click, heave, gallop, or enlargement.  The diagnoses included 
the following: (1) coronary artery disease, and (2) 
supraventricular tachycardia.  The appellant also underwent 
an ECG which was interpreted as showing normal sinus rhythm 
with a non-specific T wave abnormality and was characterized 
as abnormal.  

A VA examination was conducted in December 1992.  At that 
time, the appellant gave a history of supraventricular 
tachycardia and blockage of the heart.  The appellant stated 
that he had undergone angioplasty in 1990 without any 
improvement of his symptoms.  He indicated that he had had a 
rapid heart rate for years and that his medication was 
recently changed, with some improvement in palpitations, but 
that he still had chest pain about as frequently.  According 
to the appellant, he used Nitroglycerin at least six times a 
week.  Upon physical examination, there was a normal sinus 
rate and rhythm, with no murmur, gallop or rub.  The 
appellant's lungs were clear and there was no peripheral 
edema.  There was no definite enlargement on percussion.  
Holter monitor showed significant ischemia, exertion, and 
chest pains.  The examining physician noted that the Holter 
monitor test was taken prior to the appellant's percutaneous 
transluminal coronary angioplasty in August 1990, with left 
anterior descending artery stenosis reduced from 60 to 30 
percent.  The diagnosis was of supraventricular tachycardia, 
presumed angina pectoris.  

In a January 1993 addendum, the examiner from the appellant's 
December 1992 VA examination stated that the RO had requested 
that he address the question of whether there was a 
relationship between the appellant's diagnosis of 
supraventricular tachycardia, diagnosed in 1960, and his 
diagnosis of coronary artery disease, which was diagnosed in 
1990.  The examiner indicated that those were two different 
problems and that the supraventricular tachycardia was not 
directly related to or a result of the presence of coronary 
artery disease or atherosclerosis.  According to the 
examiner, supraventricular tachycardia was a different 
problem and was a rhythm disturbance which could occur in 
hearts without coronary artery disease.  Thus, the examiner 
concluded that there was no known direct relationship between 
the appellant's arrhythmia and the later diagnosis and 
presence of atherosclerosis.  The examiner further stated 
that supraventricular tachycardia could occur in normal 
hearts or in diseased hearts and as such, there was no way 
that they could both be directly related on the basis of 
known information.  

In a January 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
paroxysmal supraventricular tachycardia.  At that time, the 
RO stated that the appellant's service medical records showed 
that he had occasions of tachycardia during his second period 
of active service.  Thus, the RO concluded that his currently 
diagnosed paroxysmal supraventricular tachycardia was 
incurred during service and assigned a 10 percent disabling 
rating under Diagnostic Code 7013, effective from July 10, 
1992.  This rating has remained in effect up until the 
current claim.  

In March 1993, the RO received outpatient treatment records 
from the Poplar Bluff VAMC, from July 1992 to March 1993.  
The records show that in February 1993, the appellant was 
treated after complaining of six episodes of rapid beating of 
his heart in the last three months.  The appellant noted that 
the episodes were of short duration.  According to the 
records, in March 1993, the appellant was again treated after 
complaining of four to five episodes in the last month of 
rapid beating of his heart.  

A Hospital Summary from the Poplar Bluff VAMC shows that the 
appellant was hospitalized for three days in June 1993 for 
initiation of secondary treatment for paroxysmal 
supraventricular tachycardia.  Upon admission, he complained 
of six to eight episodes of rapid beating of his heart.  
During his hospitalization, he was given medication and he 
did not have any dysrhythmia or any other symptoms.  Upon 
discharge, he was diagnosed with the following: (1) 
paroxysmal supraventricular tachycardia, and (2) coronary 
artery disease with angina pectoris.  The examining physician 
noted that the appellant's episodes of paroxysmal 
supraventricular tachycardia may be aggravating or may be 
caused by his coronary artery disease with angina pectoris.    

In August 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that his tachycardia symptoms, 
including nausea and dizziness, increased with activity.  
(T.2-6).  He stated that if one of his tachycardia episodes 
lasted five minutes, it would take the rest of the day for 
him to recover.  (T.4).  The appellant further reported that 
it was his opinion that his service-connected paroxysmal 
supraventricular tachycardia caused him to develop coronary 
artery disease.  (T.11,12). 

A Hospital Summary from the Poplar Bluff VAMC shows that the 
appellant was hospitalized in May 1994 after complaining of 
severe chest pain.  Upon his discharge, he was diagnosed with 
the following: (1) status post myocardial infarction, status 
post Streptokinase therapy, (2) coronary artery disease, 
status post angioplasty in 1990, and (3) paroxysmal 
supraventricular tachycardia.  

In March 1995, the RO received outpatient and inpatient 
treatment records from the Memphis and St. Louis VAMC's, from 
April 1993 to October 1994.  The records show that following 
the appellant's May 1994 hospitalization, he was transferred 
to the Memphis VAMC in June 1994 for further work-up.  During 
his hospitalization, he underwent a cardiac catheterization 
and according to the catheterization report, his left 
anterior descending artery was normal and he had a 90 percent 
obtuse marginal branch and an 80 percent mid right coronary 
artery branch lesion.  The appellant then underwent an 
angioplasty of his right coronary artery lesion, and he 
subsequently underwent a repeat cardiac catheterization.  
During his second cardiac catheterization, he had a severe 
cerebrovascular accident (CVA), resulting in aphasia, as well 
as marked hemiparesis of his right side.  Upon his discharge 
in August 1994, he was diagnosed with the following: (1) left 
middle cerebral artery infarct, (2) right basal ganglion 
infarct, (3) myocardial infarction, (4) status post 
Streptokinase therapy, (5) status post PTCA right circumflex 
artery, and (6) status post angioplasty in 1990.  The records 
further show that in October 1994, the appellant had an ECG 
taken.  At that time, the ECG was interpreted as showing 
normal sinus rhythm with occasional premature ventricular 
complexes.  It was noted that there were ST and T wave 
abnormalities and that inferior ischemia and anterolateral 
ischemia should be considered.  The impression was of an 
abnormal ECG.   

In May 1996, the appellant underwent a VA examination.  At 
that time, the examining physician stated that it was 
difficult for the appellant to provide information because of 
his aphasia.  The examiner indicated that according to the 
appellant's wife, the appellant had not had further episodes 
of his palpitations or paroxysmal supraventricular 
tachycardia since the time of his CVA in June 1994.  The 
examiner reported that at present, the appellant did not 
appear to have any further chest pain or significant problems 
with palpitations.  Upon physical examination, the 
appellant's heart rate was regular and his heart sounds were 
normal, without gallops or murmurs.  The appellant's lungs 
were clear to auscultation and percussion.  The examiner 
noted that prior EKG's demonstrated only normal sinus rhythm 
with nonspecific ST and T wave abnormalities.  According to 
the examiner, the appellant was initially diagnosed with 
paroxysmal supraventricular tachycardia in 1982, although it 
was possible that he had had episodes previous to that.  The 
examiner indicated that in 1982, the appellant had no 
evidence of coronary artery disease by cardiac 
catheterization and was not diagnosed with the disease until 
1990.  According to the examiner, risk factor for coronary 
artery disease identified per the appellant's history 
included his age, gender, and his long smoking history.  

In the appellant's May 1996 VA examination, the examiner 
noted that he was requested to address the question of 
whether the appellant's paroxysmal supraventricular 
tachycardia was related in any way to his development of 
coronary artery disease, or worsening of that condition.  As 
to the first question, the examiner stated that there was no 
evidence that the appellant's paroxysmal supraventricular 
tachycardia caused his coronary artery disease.  According to 
the examiner, there was no recognized link between those two 
problems and the appellant's known risk factors for coronary 
artery disease could have accounted for his development of 
that problem between 1982 and 1990.  The examiner reported 
that although development of a significant episode of 
paroxysmal supraventricular tachycardia in a patient with 
pre-existing coronary artery disease could potentially 
exacerbate development of myocardial ischemia in that 
context, from the available records, there was no 
documentation that such an event occurred in the appellant, 
or led to any of his significant cardiac events such as his 
myocardial infarction in May 1994.  The appellant apparently 
had multiple evaluations for chest pain between 1982 and his 
myocardial infarction and angioplasty in 1994.  However, the 
examiner noted that as documented in the appellant's medical 
records from 1982, he had those episodes of chest pain at 
that time associated with his paroxysmal supraventricular 
tachycardia, in the absence of coronary artery disease.  
According to the examiner, in the absence of documented 
association between the specific episodes of paroxysmal 
supraventricular tachycardia and his episodes of chest pain 
and subsequent myocardial infarction in 1994, it was unclear 
what, if any, relationship existed between those two 
problems.  The examiner indicated that the appellant's 
coronary artery disease, as documented in 1990 and 1994, was 
sufficient to cause chest pain and myocardial infarction 
independent of any episodes of paroxysmal supraventricular 
tachycardia.  Thus, the examiner concluded that the 
appellant's paroxysmal supraventricular tachycardia could not 
be associated with his subsequent coronary artery disease in 
any causal relationship.  According to the examiner, there 
was no other documentation that episodes of paroxysmal 
supraventricular tachycardia exacerbated or produced any 
adverse cardiac events in the appellant.  

In March 1998, the RO received outpatient treatment records 
from the Memphis VAMC, from February 1996 to February 1998.  
The records show intermittent treatment for the appellant's 
heart problems.  

In November 1998, the appellant underwent a VA heart and 
arrhythmia examination.  At that time, he indicated that he 
had episodes of supraventricular tachycardia almost every day 
lasting 30 minutes to one hour.  The appellant also stated 
that he continued to suffer from angina, described as chest 
pain radiating through the jaw and arm, almost every day 
relieved by Nitrostat spray.  The physical examination showed 
that the appellant's heart size was normal and his heart 
rhythm was regular.  There was no cardiac arrhythmia present 
during the examination, and there were no murmurs or thrills.  
There was no evidence of heart failure such as rales, edema, 
or liver enlargement.  A chest x-ray revealed normal heart 
size and clear lung zones.  The diagnoses were of 
supraventricular tachycardia, by history, and coronary artery 
disease.  The examining physician noted that the development 
of coronary artery disease could not be attributed to the 
service-connected condition of supraventricular tachycardia.  

In an August 1999 addendum, the examiner from the appellant's 
November 1998 VA examination stated that he had been asked to 
clarify his examination report in regard to the question of 
whether the appellant's service-connected paroxysmal 
supraventricular tachycardia aggravated or worsened his 
nonservice-connected coronary artery disease.  The examiner 
indicated that in his opinion, the appellant's coronary 
artery disease was not related to the service-connected 
paroxysmal supraventricular tachycardia.  The examiner noted 
that the paroxysmal supraventricular tachycardia did not 
cause coronary artery disease and that the two were commonly 
seen together, but not necessarily as cause and effect.    


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001). 

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2001).

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record includes a Hospital Summary from the 
Poplar Bluff VAMC, dated in March 1982, outpatient and 
inpatient treatment records from the Poplar Bluff, Columbia, 
and St. Louis VAMC's, from May 1975 to October 1991, a 
November 1991 decision from the SSA, outpatient treatment 
records from the Poplar Bluff VAMC, from July 1992 to March 
1993, a Hospital Summary from the Poplar Bluff VAMC, dated in 
June 1993, a Hospital Summary from the Poplar Bluff VAMC, 
dated in May 1994, and outpatient and inpatient treatment 
records from the Memphis and St. Louis VAMC's, from April 
1993 to October 1994.  In addition, the Board notes that the 
appellant underwent VA examinations in February and December 
1992.  

In October 1995, the Board remanded this case.  At that time, 
the Board requested that the RO afford the appellant a VA 
examination, conducted by a board-certified cardiologist, if 
available, to determine the extent of his paroxysmal 
supraventricular tachycardia and the interrelationship, if 
any, to his coronary artery disease.  The examiner was 
requested to render an opinion as to whether it was as least 
as likely as not that the service-connected paroxysmal 
supraventricular tachycardia caused or chronically worsened 
the coronary artery disease, and if so, to what extent.  
Thus, in May 1996, the appellant underwent a VA examination 
and at that time, the examiner addressed the above question.  

The Board again remanded this case in October 1996.  At that 
time, the Board requested that after obtaining any necessary 
authorization, the RO should request copies of pertinent 
treatment records identified by the appellant, in addition to 
treatment records at the Poplar Bluff, St. Louis, Columbia, 
and Memphis VA Medical Centers, which were not currently of 
record.  Thus, in an October 1996 correspondence from the RO 
to the appellant, the RO requested that the appellant provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for coronary artery disease since service, as well as those 
who had treated him for supraventricular paroxysmal 
tachycardia in recent years.  The evidence of record is 
negative for a response from the appellant.  In addition, in 
March 1998, the RO received outpatient treatment records from 
the Memphis VAMC, from February 1996 to February 1998.  
Moreover, in November 1998, the appellant underwent a VA 
heart and arrhythmia examination.  Thus, in light of the 
above, the Board concludes that the appellant has had VA 
examinations pertinent to his claims, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claims.  
The appellant has been accorded the opportunity to present 
evidence and argument in support of the claims, including at 
a personal hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

A.  Entitlement to service connection for 
coronary artery disease, as secondary to 
the service-connected paroxysmal 
supraventricular tachycardia.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
( en banc).

To summarize, the appellant contends that his service-
connected paroxysmal supraventricular tachycardia caused him 
to develop coronary artery disease.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
coronary artery disease is secondary to his service-connected 
paroxysmal supraventricular tachycardia is not competent 
evidence.  

In the instant case, while the evidence of record shows that 
the appellant has currently been diagnosed with coronary 
artery disease, the medical evidence does not show that his 
coronary artery disease was caused or aggravated by his 
service-connected paroxysmal supraventricular tachycardia.  
In this regard, the Board recognizes that in a Hospital 
Summary from the Poplar Bluff VAMC, dated in June 1993, the 
examining physician noted that the appellant's episodes of 
paroxysmal supraventricular tachycardia "may" be 
aggravating or "may" be caused by his coronary artery 
disease with angina pectoris.  However, the Board observes 
that the examiner did not specifically state that the 
appellant's coronary artery disease was caused or aggravated 
by his service-connected paroxysmal supraventricular 
tachycardia.  This distinction is crucial, for the Court has 
held that where a physician is unable to provide a definitive 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 
5 Vet. App. 104, 145-46 (1993); Kates v. Brown, 5 Vet. App. 
93, 95 (1993); and Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992)).  Thus, given the fact that the medical opinion 
from the above VA examiner is speculative, at best, the Board 
finds that such medical opinion is of diminished probative 
value on the issue of entitlement to service connection for 
coronary artery disease, as secondary to the appellant's 
service-connected paroxysmal supraventricular tachycardia.  
See Bostain v. West, 11 Vet. App. 124 (1998); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board is entitled to independently assess the weight of 
the evidence before it).

By contrast, the Board attaches significant probative value 
to the conclusions reached by the examiner from the 
appellant's December 1992 VA examination, the examiner from 
the appellant's May 1996 VA examination, and the examiner 
from the appellant's November 1998 VA examination.  In a 
January 1993 addendum, the examiner from the appellant's 
December 1992 VA examination stated that the appellant's 
supraventricular tachycardia was not directly related to or a 
result of the presence of coronary artery disease or 
atherosclerosis.  According to the examiner, supraventricular 
tachycardia was a different problem and was a rhythm 
disturbance which could occur in hearts without coronary 
artery disease.  Thus, the examiner concluded that there was 
no known direct relationship between the appellant's 
arrhythmia and the later diagnosis and presence of 
atherosclerosis.  In addition, in the May 1996 VA examination 
report, the examiner determined that the appellant's 
paroxysmal supraventricular tachycardia could not be 
associated with his subsequent coronary artery disease in any 
causal relationship.  According to the examiner, there was no 
other documentation that episodes of paroxysmal 
supraventricular tachycardia exacerbated or produced any 
adverse cardiac events in the appellant.  Moreover, in an 
August 1999 addendum, the examiner from the appellant's 
November 1998 VA examination stated that in his opinion, the 
appellant's coronary artery disease was not related to the 
service-connected paroxysmal supraventricular tachycardia.  
The examiner noted that the paroxysmal supraventricular 
tachycardia did not cause coronary artery disease and that 
the two were commonly seen together, but not necessarily as 
cause and effect.

In light of the above, it is the Board's conclusion that 
there is no competent medical evidence of record which shows 
that the appellant's currently diagnosed coronary artery 
disease was caused or aggravated by his service- connected 
paroxysmal supraventricular tachycardia.  Lacking such 
evidence, the claim for service connection for coronary 
artery disease, as secondary to the service-connected 
paroxysmal supraventricular tachycardia, is denied.


B.  Entitlement to an evaluation in 
excess of 10 percent for paroxysmal 
supraventricular tachycardia.   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

As noted above, in January 1993, the RO granted service 
connection for paroxysmal supraventricular tachycardia and 
assigned a 10 percent rating under Diagnostic Code 7013, 
effective from July 10, 1992.  As the appellant took issue 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the relevant evidence since July 1992.  

Effective prior to January 12, 1998, the appellant's service- 
connected paroxysmal supraventricular tachycardia may be 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7013.  
Under that diagnostic code, paroxysmal tachycardia, when 
severe, with frequent attacks, is assigned a 30 percent 
rating.  Where there are infrequent attacks, the rating is 10 
percent.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the heart, as 
set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017.  
See 62 Fed. Reg. 65207- 65244 (1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  If the current 
regulations are the more favorable, they may be applied 
retroactively to the claimed disability as it existed from, 
but not before, the effective date of those regulations.  See 
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33422 
(2000).  The former regulations must be applied to the 
disability as it existed prior to that date.  Id.  The Board 
notes that the RO properly considered both the current and 
former regulations in evaluating the appellant's paroxysmal 
supraventricular tachycardia.  

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal tachycardia.  Rather, Diagnostic 
Code 7010 concerns supraventricular arrhythmias. Under 
Diagnostic Code 7010, paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year, documented by ECG or Holter monitor, warrants a 30 
percent evaluation.  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (2001).

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his paroxysmal supraventricular tachycardia causes him.  He 
states that he has episodes of supraventricular tachycardia 
almost every day lasting 30 minutes to one hour.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Having reviewed the record, the Board finds that the 
competent and probative evidence of record does not support 
the assignment of a higher disability rating under the former 
schedular criteria.  As previously stated, a 30 percent 
evaluation under Diagnostic Code 7013 is warranted for 
severe, frequent attacks of tachycardia.  In this regard, the 
Board notes that in the appellant's December 1992 VA 
examination, the appellant indicated that he had had a rapid 
heart rate for years and that his medication had been 
recently changed, with some improvement in palpitations, but 
that he still had chest pain about as frequently.  However, 
upon physical examination, there was a normal sinus rate and 
rhythm, with no murmur, gallop, or rub.  The diagnosis was of 
supraventricular tachycardia, presumed angina pectoris.  The 
Board further notes that the outpatient treatment records 
from the Poplar Bluff VAMC, from July 1992 to March 1993, 
show that in February 1993, the appellant was treated after 
complaining of six episodes of rapid beating of his heart in 
the last three months.  However, he also noted that the 
episodes were of short duration.  Moreover, in June 1993, the 
appellant was hospitalized after complaining of six to eight 
episodes of rapid beating of his heart.  The Board notes that 
during his hospitalization, he was given medication and did 
not have any dysthymia or any other symptoms.  Upon his 
discharge, he was diagnosed with paroxysmal supraventricular 
tachycardia.  

In the appellant's May 1996 VA examination, the appellant's 
wife noted that the appellant had not had further episodes of 
his palpitations or paroxysmal supraventricular tachycardia 
since the time of his CVA in June 1994.  The Board observes 
that upon physical examination, the appellant's heart rate 
was regular and his heart sounds were normal, without gallops 
or murmurs.  In addition, although in the appellant's 
November 1998 VA examination, the appellant indicated that he 
had episodes of supraventricular tachycardia almost every day 
lasting 30 minutes to one hour, the physical examination 
showed that the appellant's heart size was normal and his 
heart rhythm was regular.  Moreover, there was no cardiac 
arrhythmia present during the examination, and there were no 
murmurs or thrills.  The diagnosis was of supraventricular 
tachycardia, by history.  Therefore, in light of the above, 
it is the Board's determination that the evidence of record 
does not support the assignment of a higher disability rating 
under the former schedular criteria.

Additionally, the Board finds that since January 12, 1998, 
the evidence in this case does not warrant an increased 
evaluation in excess of 10 percent for paroxysmal 
supraventricular tachycardia as it is not manifested by more 
than four episodes per year documented by ECG or Holter 
monitor which is required for the next higher evaluation of 
30 percent.  As previously stated, in the appellant's 
November 1998 VA examination, the appellant's heart size was 
normal and his heart rhythm was regular.  Moreover, there was 
no cardiac arrhythmia present during the examination, and 
there were no murmurs or thrills.  Thus, in light of the 
above, the Board concludes that the evidence of record is 
against a finding that an evaluation in excess of 10 percent 
is warranted under the amended criteria of Diagnostic Code 
7010.

Based upon the foregoing, the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 7010 or 7013 are 
not met.  See 38 C.F.R. § 4.104, Diagnostic Code 7013 (1995) 
and Diagnostic Code 7010 (2001).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for paroxysmal 
supraventricular tachycardia. 


ORDER

Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected paroxysmal 
supraventricular tachycardia, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
paroxysmal supraventricular tachycardia is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

